Citation Nr: 0504897	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia with high 
fever to include as due to undiagnosed illness.

2.  Entitlement to service connection for emphysema to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for headaches to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for crawling sensation 
in right lower extremity to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for joint pain to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for bilateral knee 
chondromalacia to include as due to undiagnosed illness.

8.  Entitlement to service connection for residuals of a 
fractured right wrist to include as due to undiagnosed 
illness.

9.  Entitlement to service connection for Achilles tendonitis 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1986 and from March 1987 to July 1991.  He served in 
Southwest Asia during Operations Desert Storm and Desert 
Shield from August 1990 to March 1991.  

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was remanded by the Board in November 
2000 and November 2003 for additional development.  

The issue of service connection for residuals of pneumonia 
with high fever, fatigue, joint pain, bilateral knee 
chondromalacia, residuals of a fractured right wrist, 
Achilles tendonitis and crawling sensation in right lower 
extremity, to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below which 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Emphysema is a known clinical diagnosis; the condition 
was not shown until several years after service and is not 
otherwise related to service.

2.  Headaches have been shown to be proximately due to 
service-connected post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
emphysema, to include as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

2.  The veteran is entitled to service connection for 
headaches.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 and 3.321(a) (2004).  In this case, 
VA's duties have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in March 2004.  The veteran was advised 
of the requirements to substantiate his claims, of his and 
VA's respective duties, and asked him to submit information 
and/or evidence pertaining to the claim to the RO.  While 
pre-decision notice was provided, any defect in this regard 
would be considered harmless error.  This is because the VA 
has thoroughly informed the veteran of all relevant criteria 
in his claim and has fully considered all of the evidence in 
the most recent supplemental statement of the case (SSOC) 
issued in May 2004.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The claims file contains service medical records and post-
service treatment records of the veteran, as discussed below.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  The RO 
requested information from the National Personnel Records 
Center (NPRC) to verify treatment at a MASH unit during 
service that was reported by the veteran.  In March 2003, the 
NPRC responded that there was no index for the 85th MASH 
unit.  The veteran was informed of this finding and responded 
that he had no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Examinations were provided in December 1998.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.

II.  Laws

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  Service connection 
will be rebuttably presumed for certain chronic diseases 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (a) (2004).  

The Secretary of Veterans Affairs is authorized to compensate 
any Persian Gulf veteran suffering from a qualifying chronic 
disability that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of ten percent or more within a 
presumptive period, as determined by the Secretary, following 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  A "qualifying chronic disability" is a 
chronic disability resulting from (A) an undiagnosed illness, 
(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C), any diagnosed illness that the 
Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection. 
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2004).

III.  Legal Analysis

Service medical records show that the veteran served in the 
Persian Gulf during Desert Storm and Desert Shield.  

Headaches

The veteran claims that he has a headache disorder that is 
related to service.  In this regard, Service medical records 
fail to disclose complaints or findings of a chronic headache 
disorder.  In December 1998, the veteran was afforded a 
series of VA examinations in connection with his claims.  
During a neurological examination, the examiner made a 
diagnosis of chronic headaches, nonvascular in nature, exact 
etiology unclear, but likely related to PTSD.  

The examiner's opinion is uncontroverted and not inconsistent 
with the evidence of record.  The veteran is service-
connected for PTSD.  The evaluation of such evidence does not 
involve a mere numeric tabulation of opinions favoring viz. 
those against the claim.  It is the whole of each underlying 
opinion that must be examined, both by itself and in 
conjunction with other evidence.  See Wray v. Brown, 7 Vet. 
App. 488, 492-493 (1995) (Observing that in cases involving 
multiple medical opinions, each should be examined, analyzed 
and discussed for corroborative value, and should not be 
dismissed as merely "cumulative.").

Having examined the medical evidence of record, the Board has 
concluded the competent evidence in the veteran's favor is 
uncontroverted as to secondary service connection for 
headaches.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is at 
least in relative equipoise that the veteran's headaches are 
related to PTSD.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for headaches, as secondary to the 
veteran's service-connected PTSD, is granted.


Emphysema 

There is no indication of emphysema in service.  In the 
December 1998 VA examination, the veteran was afforded a 
chest X-ray.  The impression was no abnormalities except for 
emphysema.  

Emphysema is thus first clinically noted in the record in 
December 1998, more than seven years after separation from 
service.  There is no competent evidence relating it to 
service, and it did not manifest in service or in a 
presumptive period following service.  No medical opinion 
relates the condition to service.  Thus, the preponderance of 
the evidence is against service connection for emphysema on a 
direct basis.  

Further, as there is a recognized clinical diagnosis for the 
veteran's condition, i.e., emphysema, it is not, by 
definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim is for undiagnosed 
illness, it is one as to which there is no legal entitlement.  
Cf. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  These 
changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include not 
only an undiagnosed illness, but also a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).  

Even under these new criteria, the veteran's claim for 
service connection for emphysema must fail.  There are simply 
no objective indicators of medically unexplained chronic 
multisymptom illness that could be related to the known 
diagnosis, emphysema.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. §§ 1117 and 1118, 
the veteran's claim for service connection for emphysema due 
to an undiagnosed illness must be denied.


ORDER

Service connection for emphysema, to include as due to 
undiagnosed illness, is denied.

Service connection for headaches is granted.  


REMAND

A remand is required in this case as to the issues of service 
connection for residuals of pneumonia with high fever, 
fatigue, joint pain, bilateral knee chondromalacia, residuals 
of a fractured right wrist, Achilles tendonitis, and crawling 
sensation in right lower extremity to include as due to 
undiagnosed illness.  Although the Board regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

Consideration should be given to adjudication of these claims 
under the above provisions pertaining to undiagnosed 
illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, 
it should be determined if he exhibits objective indications 
of chronic disability resulting from an undiagnosed illness 
or a medically unexplained chronic multisymptom illness 
manifested by one or more signs or symptoms such as (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).  
Before adjudicating these claims, however, the Board finds 
that the veteran should be afforded appropriate examinations 
to determine whether his complaints are attributable to a 
known clinical diagnosis, and, if so, whether any such 
diagnosis is related to service.  If no diagnosis is 
provided, it should be determined whether the appellant 
suffers from an undiagnosed illness as a result of his 
service in the Persian Gulf.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Afford the veteran appropriate VA 
examination(s).  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The doctor should render diagnoses of all 
current disabilities manifested by 
residuals of pneumonia with high fever, 
fatigue, joint pain, bilateral knee 
chondromalacia, residuals of a fractured 
right wrist, Achilles tendonitis and 
crawling sensation in right lower 
extremity.  The doctor should specifically 
indicate whether or not residuals of 
pneumonia with high fever, fatigue, joint 
pain, bilateral knee chondromalacia, 
residuals of a fractured right wrist, 
Achilles tendonitis and crawling sensation 
in right lower extremity are symptoms of a 
diagnosed disability or are attributable to 
an undiagnosed illness.  Does the veteran 
suffer from chronic fatigue syndrome?   

All necessary tests in order to determine 
the correct diagnosis as determined by the 
doctor are to be done.  If no such disorder 
is found, the doctor should so state. 

If there are any objective indications of 
residuals of pneumonia with high fever, 
fatigue, joint pain, bilateral knee 
chondromalacia, residuals of a fractured 
right wrist, Achilles tendonitis and 
crawling sensation in right lower extremity 
that cannot be attributed to any organic or 
psychological cause, the doctor should so 
state.  The doctor should identify any 
abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The doctor should also state whether it is 
at least as likely as not that any 
disability manifested by residuals of 
pneumonia with high fever, fatigue, joint 
pain, bilateral knee chondromalacia, 
residuals of a fractured right wrist, 
Achilles tendonitis and/or crawling 
sensation in right lower extremity, had its 
onset during active service or is related 
to any in-service disease or injury.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2004); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including 38 C.F.R. 
§ 3.317(a)(2)(i)(B), and consideration of 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


